Citation Nr: 1720193	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, lumbar spine.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with his appeal, the Veteran requested a hearing by videoconference before a Veterans Law Judge.  See July 2013 VA Form 9.  In a letter dated July 8, 2016, VA advised the Veteran that a Board videoconference hearing had been scheduled for Thursday, August 11, 2016.  He was advised that he was not required to accept this form of hearing and could elect to decline the hearing and wait for a future in-person hearing with a Veterans Law Judge.  On August, 3, 2016, the Veteran contacted VA and indicated that he wished to decline the videoconference hearing and preferred to wait for a future visit by a Veterans Law Judge.  

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In light of the Veteran's request, his hearing must be rescheduled.  38 C.F.R. § 20.702(c) (2016).  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a travel board hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






